Order and judgment (one paper), Supreme Court, New York County (Emily Jane Goodman, J.), entered January 14, 2010, which, to the extent appealed from, denied the petition to annul respondents’ determination terminating petitioner’s employment as a probationary teacher and to direct respondents to reinstate his employment with back pay and interest, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner’s challenge to his termination as a probationary teacher is time-barred because it was not brought within four months of the effective date of termination (see CPLR 217 [1]; Matter of Frasier v Board of Educ. of City School Dist. of City of N.Y., 71 NY2d 763 [1988]; Kahn v New York City Dept. of Educ., 79 AD3d 521 [2010], affd 18 NY3d 457 [2012]).
*467Even if the petition was timely, we would find that it was properly dismissed. Petitioner has failed to establish that the termination, which was based on unsatisfactory ratings and his failure to make recommended improvements, was for “a constitutionally impermissible purpose, violative of a statute, or done in bad faith” (Frasier, 71 NY2d at 765; see Curcio v New York City Dept. of Educ., 55 AD3d 438 [2008]). Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Richter and Manzanet-Daniels, JJ.